This “Corrected Notice of Allowability” is being mailed in view of IDS filed 3/2/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-15, 17, 24-27, and 49 are presented for examination.
Claims 10-11, 13, 15, 25, and 27 are amended. 
Claims 1-19, 16, and 28-48 are canceled.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 6 Section 2 – page 5, filed January 7, 2021, with respect to claims 10-15, 17, 24-27, and 49 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 10-15, 17, 24-27, and 49 have been withdrawn.

Allowable Subject Matter
Claim(s) 10-15, 17, 24-27, and 49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 10-15, 17, 24-27, and 49 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 10 … a first transmit (TX) beam is associated with the first search space and a second TX beam is associated with the second search space; for a transmission of a control channel candidate to the UE, selecting the first or second search space; and transmitting the control channel candidate in control channel resources belonging to the selected search space using the TX beam associated with the selected search space, wherein the first search space is a first portion of a control area of a first subframe that has a data area that is separate from the control area of the first subframe, and the second search space is a second portion of the control area of said first subframe or the second search space is a portion of a control area of a second subframe… and in combination with other limitations recited as specified in claim 10.
In claim 24 … the UE using a first set of one or more quasi co-location (QCL) parameters for receiving a control channel candidate in a first search space; and the UE using a second set of one or more QCL parameters for receiving a control channel candidate in a second search space, wherein the first search space is a first portion of a control area of a first subframe that has a data area that is separate from the control area of the first subframe, and the second search space is a second portion of the control area of said first subframe or the second search space is a portion of a control area of a second subframe… and in combination with other limitations recited as specified in claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wang (US Pub. No.: 2012/0236776) discloses embodiments of the present invention disclose an enhanced physical downlink control channel transmission method and apparatus, and a communications system. The method provided in an embodiment of the present invention includes: generating, by a base station, a correspondence between an enhanced physical downlink control channel EPDCCH and a subframe for each user equipment UE, where the correspondence between an EPDCCH and a subframe includes at least two different types of EPDCCHs and a subframe corresponding to each type of EPDCCH, and the subframes are multiple subframes of a data frame; and delivering, by the base station, the correspondence between an EPDCCH and a subframe to the UE, so that the UE obtains, according to the correspondence between an EPDCCH and a subframe, an EPDCCH used by each subframe of the data frame. 
Abedini (US Pub. No.: 2018/0115990) discloses certain aspects of the present disclosure provide techniques for assisted power control for an uplink signal transmitted during a RACH procedure. A UE may determine a transmit power for transmitting a message during a RACH procedure with a secondary BS, based at least in part, on communication between the UE and a primary BS. The UE may transmit the message to the second BS during the RACH procedure based, at least in part, on the determined transmit power. 
Jongren (US Pub. No.: 2014/0092827) discloses a method in a user equipment (10) for performing channel estimation of one or more long term channel properties at the user equipment (10), wherein the user equipment (10) is served by a radio network node (12). The user equipment (10) assumes that a default Channel State Information Reference Signal, CSI-RS, resource is co-located with a Demodulation Reference signal, DMRS, port when co-location is not explicitly signalled from the radio network node (12), wherein the default CSI-.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469